 

tr

“ Case 1:18-cv-03003-RDB Document5 Filed 01/07/19 Pageiof1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

BRYANT P. ROWLETTE *
Plaintiff . *
v * Civil Action No. RDB-18-3003
USO *

(United Services Organization)
Defendant |
ke
ORDER

For the reasons stated in the foregoing Memorandum Opinion, it is this ‘7 day of January,
2019, by the United States District Court for the District of Maryland, hereby ORDERED that:

1. The complaint IS DISMISSED for failure to state a claim;

2. The Clerk SHALL PROVIDE a copy of the foregoing Memorandum Opinion and a

copy of this Order to Plaintiff ; and

3. The Clerk SHALL CLOSE this case.

2.

RICHARD D. BENNETT
UNITED STATES DISTRICT JUDGE

 
